June 24, 2014 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated April 26, 2005 regarding the sale of shares of the Appleton Group Plus Fund (the Fund”), a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. OFFICES IN MILWAUKEE, MADISON, WAUKESHA, GREEN BAY AND APPLETON, WISCONSIN AND WASHINGTON, D.C. GODFREY & KAHN, S.C. IS A MEMBER OF TERRALEX®, A WORLDWIDE NETWORK OF INDEPENDENT LAW FIRMS.
